Citation Nr: 0333826	
Decision Date: 12/04/03    Archive Date: 12/15/03	

DOCKET NO.  02-01 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

This matter arises from various rating decisions rendered 
since August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran has manifested no more than Level I hearing 
impairment in both ears with speech discrimination of 94 
percent in both ears.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code (DC) 6100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Apart from the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 


claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was issued a statement of the case, as well as a 
supplemental statement of the case, that informed  him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, the veteran 
was notified of the impact of the 


VCAA on his claim by RO letter dated in March 2001.  This 
informed him of detailed information about the new rights 
provided under the VCAA.  That correspondence also described 
the evidence needed to substantiate his claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The veteran also was afforded a personal hearing before a 
member of the RO staff, and was given an opportunity to 
submit additional evidence.  Thus, the record indicates that 
all relevant facts have been properly developed and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is satisfied.  Finally, in 
view of  the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claim.  

II.  Increased (Compensable) Rating for Bilateral 
Sensorineural Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  In 
various statements submitted by the veteran, as well as 
testimony offered by him at his personal hearing, he 
indicated that this disability is severe enough to require 
hearing aids.  

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, it's entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Finally, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based upon organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing thresholds, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2003), establishes 11 
auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination tests.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based upon the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85(b).  Exceptions to this 
are found in 38 C.F.R. § 4.86; these include 
(1) circumstances when the pure tone threshold at frequencies 
from 1,000 to 
4,000 Hertz is 55 decibels or more, (2) circumstances when 
the pure tone threshold is 30 decibels or less at 1,000 Hertz 
and 70 decibels or more at 2,000 Hertz, or (3) when the 
hearing examiner certifies that use of the special 
discrimination test is not appropriate because of language 
difficulties, and inconsistent speech discrimination scores, 
etc.  It is within the foregoing context that the facts in 
this case must be examined.  

The evidence regarding the veteran's bilateral hearing loss 
consists primarily of copies of his service medical records 
and various VA and private medical treatment and examinations 
conducted since 1988.  However, comprehensive audiological 
testing by VA was not initiated until April 2001.  At that 
time, the veteran displayed pure tone thresholds in decibels 
in his right ear as follows:  35 at 1,000 hertz, 35 at 2,000 
hertz, 75 at 3,000 hertz, and 80 at 4,000 hertz, for an 
average of 56.  The speech recognition score for the 
veteran's right ear on that examination was 86 percent.  
Meanwhile, pure tone thresholds in decibels for the veteran's 
left ear were as follows:  15 decibels at 1,000 hertz, 20 
decibels at 2,000 hertz, 65 decibels at 3,000 hertz, and 70 
decibels at 4,000 hertz, for an average of 43.  The speech 
recognition score for the veteran's left ear was 90.  
Moderately severe sensorineural hearing loss in the right ear 
and moderate sensorineural hearing loss in the left ear were 
diagnosed.  

The veteran most recently underwent a VA audiological 
examination in August 2002.  Pure tone thresholds in decibels 
for the veteran's right ear were as follows:  15 at 1,000 
hertz, 40 at 2,000 hertz, 75 at 3,000 hertz, and 75 at 4,000 
hertz, for an average of 51.  The speech recognition score 
for the veteran's right ear was 94 percent.  Meanwhile, pure 
tone thresholds in decibels for the veteran's left ear were 
as follows:  10 at 1,000 hertz, 20 at 2,000 hertz, 65 at 
3,000 hertz, and 65 at 4,000 hertz, for an average of 40.  
The speech recognition score for the veteran's left ear was 
94 percent.  

Applying the most recent test results to Table VI yields 
numeric designations of I for both of the veteran's ears.  
Applying these audiological findings to Table VII indicates 
that a noncompensable evaluation is warranted.  Because the 
disability picture presented by the veteran's service-
connected bilateral hearing loss does not more nearly 
approximate the criteria for a compensable evaluation, the 


requirements for a compensable evaluation for bilateral 
hearing loss have not been met.  Parenthetically, this is 
true even if the test scores from the VA audiological 
examination conducted in April 2001 are employed.  In such 
case, the numeric designations of II would be applicable for 
each of the veteran's ears.  See 38 C.F.R. § 4.85, Table VI.  
Applying those audiological findings to Table VII would still 
result in a noncompensable evaluation.  This is true, 
notwithstanding that the veteran employs hearing aids to 
improve his hearing acuity.

Despite the above, a rating in excess of that currently 
assigned for bilateral hearing loss may be granted if it is 
demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).  There is no indication that this 
disability has required frequent hospitalizations since the 
veteran's military service.  Moreover, the outpatient 
treatment reports and private medical reports, along with the 
reports of the veteran's VA audiological examinations, do not 
indicate that the veteran's current ability to work has been 
compromised by this disability.  Absent evidence of either 
marked interference with employment or frequent periods of 
hospitalization for bilateral sensorineural hearing loss, 
there is no basis to conclude that this disability is more 
serious than contemplated by the aforementioned schedular 
provisions.  Thus, the failure of the RO to submit the case 
for consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

The Board finds, as to all material issues, that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the appellant's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 

